Citation Nr: 1721243	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1967 to January 1971.

This initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of that hearing is of record.

In July 2012, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In December 2013, the Court vacated the July 2012 Board's decision denying service connection for hypertension and remanded the claim to the Board for action consistent with the Court's decision.

In September 2014, the Board remanded the Veteran's claim for further development.  In September 2015, the Board denied the claim, which the Veteran appealed to the Court.  In April 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

In June 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of reopening the previously denied service connection claim for ischemic heart disease, to include as due to herbicide agent exposure, has been raised by the record in an April 2017 Veteran's Supplemental Claim for Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service or was the result of his presumed herbicide agent exposure therein.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran also had the opportunity to testify at a hearing before the Board.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The Court granted the JMR because the February 2015 VA examiner's opinion indicated that the medical literature did not establish a "conclusive" link between hypertension and herbicide agent exposure.  However, this has been addressed in the most recent VA opinion, as discussed below, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent medical opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the service treatment and service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If an Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

The Veteran asserts that that his hypertension is due to herbicide agent exposure resulting from his service in Thailand between December 1968 to December 1969.  Specifically, the Veteran reported that he was stationed at the Royal Thai Air Force Base of U-Tapao and served as a firefighter, which included duties that placed him near the "fenced perimeters" of the Air Base.

Here, the Veteran's service treatment records and personnel records confirm that he was stationed at U-Tapao Air Force Base (AFB), Thailand, where he served as a firefighter.  Although duties as a firefighter do not, in and of themselves, establish herbicide exposure, the Veteran may establish that his duties placed him near the perimeter of the AFB.  In a September 2013 statement, the Veteran reported that his MOS was crash and rescue firefighter.  As part of his duties, the Veteran stated that he was responsible for "checking the perimeter of the base airfield for debris around the runway" and checking for the enemy.  In a December 2012 informal brief to the Court, the Veteran stated that his overall duties as a firefighter place him and his unit on the perimeter of the air base exposing him to herbicide agents.  In an April 2013 brief to the Court, the Veteran reported that his "overall duties" as a firefighter included "fire-fighting and inspection duties" that placed him on the fenced perimeter of the air base.  

An August 2006 Agent Orange Registry Examination noted that the Veteran was not involved in handling or spraying Agent Orange, but he "definitely" ate food or drink that "could" have been sprayed with Agent Orange.   

Based on the Veteran's credible reports of conducting fire-fighting and checking for debris near the base perimeter of the U-Tapao Air Force Base, which the Board finds to be consistent with his service duties as a firefighter, the Board finds that the Veteran performed duties along the military base perimeter, and herbicide exposure is acknowledged on the facts found.

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension rendered by a medical officer during his service.  Furthermore, at his separation examination in December 1970, hypertension was not noted as his blood pressure was 130/80.  In addition, he denied ever having high blood pressure on a medical history survey completed in conjuction with his separation physical.

In February 1971, a VA examination record contained no diagnosis of hypertension and no findings suggestive of hypertension, such as an elevated blood pressure reading, and his blood pressure was 114/70.  The examination report also noted that the Veteran had no history of any cardiovascular disorders.  VA hospitalization records from May 1971 and June 1971 also contained no diagnosis of hypertension or findings suggestive of hypertension.  As such, the evidence of record simply does not show that hypertension began while the Veteran was in service or within a year of separation.  The weight of the competent and credible evidence establishes that the hypertension did not manifest to a compensable (10 percent) degree within a year of service separation and therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms, diagnosis, or treatment of hypertension during active service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  

The weight of the competent and credible evidence establishes that the Veteran's hypertension first manifested many years after his separation from service and is not related to active service.  His hypertension was first diagnosed in 2004, more than 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In August 2006, the Veteran was afforded a VA Agent Orange Examination.  The examiner also diagnosed the Veteran with hypertension.  However, the examiner did not offer an opinion regarding etiology.

In January 2015, the Veteran was afforded a VA examination for his hypertension.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely as not due to his active service.  The examiner noted that Veteran was not treated for hypertension until 2004 and his STRs did not show any consistent elevated blood pressure during his active duty.

In February 2015, a VA examiner reviewed the Veteran's claims file and reported that he was not aware of any studies that conclusively linked hypertension with herbicide agent exposure and that there appeared to be conflicting data regarding the relationship.

In response to the JMR, another medical opinion was sought.  In August 2016, a VA examiner reviewed the Veteran's entire claims file.  The examiner opined that it was not a 50 percent or greater probability that the Veteran's hypertension was due to his active service based on the Veteran's STRs.  The examiner reported that medical literature does not support conclusively a connection between hypertension and herbicide agent exposure.  The examiner reported that for VA purposes, hypertension was not an accepted complication of herbicide agent exposure.  The examiner opined that it was not a 50 percent or greater probability that the Veteran's hypertension was due to herbicide agent exposure.  The examiner reported that the vast majority of hypertension was termed essential, meaning that the individual's existing blood pressure was higher than what had been accepted as normal, which was probably based on heredity.

After weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension was either due to his active service to include herbicide agent exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of diabetes causes hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.







ORDER

Service connection for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


